This prosecution originated in the county court. Appellant, defendant below, was charged with the offense of violating the prohibition law. From a judgement of conviction in the county court, an appeal was taken to the circuit court where he was again convicted, and he appeals here.
The action of the court in overruling the motion for a new trial, and the court's refusal of the affirmative charge, cannot be considered on this appeal in the absence of a bill of exceptions. The appeal is predicated upon the record proper only. The record appears regular in all things. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed.